DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed April 12, 2022, have been fully considered and they are persuasive.  The following rejections are newly applied as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims 
Claims 1-5, 13, 17, 22, and 27-30 are under examination. 
Claims 6-12, 14-16, 18-21, and 23-26 are withdrawn. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 13, 17, 22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2019/0291112 A1)

	Regarding claim 1, Wong et al. teach a method that includes a computer system with a processor that receives a brightfield image generated by a brightfield microscopy imaging (paragraphs 0132 and 0137); applying by processor at least one trained model that modifies pixel intensities of the brightfield image as to generate the artificial fluorescent image of the cells based on the brightfield image (paragraph 0137); generating the artificial fluorescent image by the trained model (paragraph 0137; Figures 5B and 5C).
	Regarding claim 2, Wong et al. teach where the specimen comprises at least one tumor organoid (paragraph 0169). 
	Regarding claim 3, Wong et al. teach where the artificial fluorescent image is indicative if the cells in the specimen are alive or dead (paragraph 0137). 
	Regarding claim 4, Wong et al. teach where the tumor organoid is associated with a head and neck cancer (nasopharyngeal tumor) (paragraph 0169). 
Regarding claim 5, teach where the tumor organoid is plated on a 96 well plate (paragraph 0167). 
Regarding claim 13, Wong et al. teach concatenating the brightfield image to a fluorescent image to generate a concatenated image and generating a viability value based on the concatenated image (paragraph 0137-0140). 
Regarding claim 17, Wong et al. teach generating a report based on the concatenated image (paragraphs 0139-0145). 
Regarding claim 22, Wong et al. teach where the trained model comprises a generator where the generated being trained by a discriminator (paragraph 0137). 
Regarding claims 27 and 28, Wong et al. teach a brightfield imaging modality that comprises a brightfield microscope (paragraphs 0132 and 0135). 
	Regarding claim 29, Wong et al. teach analysis system that includes a computer system with a processor and memory (paragraph 0132) that receives a brightfield image generated by a brightfield microscopy imaging (paragraphs 0132 and 0137); applying by processor at least one trained model that modifies pixel intensities of the brightfield image as to generate the artificial fluorescent image of the cells based on the brightfield image (paragraph 0137); outputting the artificial fluorescent image by the trained model (paragraph 0137; Figures 5B and 5C).
	This rejection was necessitated by amendment. 


Withdrawn Rejections
3.	Applicant’s arguments and amendments, filed April 12, 2022, with respect to the rejection made under 35 U.S.C. §101 and the rejections made under 35 U.S.C. §102 and §103 in view of Raphaeli et al. (US 2019/0065905 A1), Theodorakis et al. (US 2017/0336392 A1), Garsha et al (US 20120200694 A1), and Stamatoyannopoulos et al. (WO 2019/018693 A1) have been fully considered and are persuasive.  The claimed invention would require a particular machine and thus has a practical application.  Thus, the rejection made under 35 U.S.C. §101 is withdrawn.  Furthermore, the Raphaeli et al. do not teach where the trained model modifies the pixel intensities of the brightfield image to generate an artificial fluorescent image.  Thus, the rejections made under 35 U.S.C. §102 and §103 in view of Raphaeli et al. (US 2019/0065905 A1), Theodorakis et al. (US 2017/0336392 A1), Garsha et al (US 20120200694 A1), and Stamatoyannopoulos et al. (WO 2019/018693 A1) are withdrawn. 

Allowable Subject Matter
Claim 30 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631